 


114 HR 2827 IH: Competitive Service Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2827 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Connolly (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To allow additional appointing authorities to select individuals from competitive service certificates, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Competitive Service Act of 2015. 2.Additional appointing authorities for competitive service (a)In generalSection 3318 of title 5, United States Code, is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (2)by inserting after subsection (a) the following: 
 
(b)Other appointing authorities 
(1)In generalDuring the 240-day period beginning on the date of issuance of a certificate of eligibles under section 3317(a), an appointing authority other than the appointing authority requesting the certificate (in this subsection referred to as the other appointing authority) may select an individual from that certificate in accordance with this subsection for an appointment to a position that is— (A)in the same occupational series as the position for which the certification of eligibles was issued (in this subsection referred to as the original position); and 
(B)at a similar grade level as the original position. (2)ApplicabilityAn appointing authority requesting a certificate of eligibles may share the certificate with another appointing authority only if the announcement of the original position provided notice that the resulting list of eligible candidates may be used by another appointing authority. 
(3)RequirementsThe selection of an individual under paragraph (1)— (A)shall be made in accordance with subsection (a); and 
(B)subject to paragraph (4), may be made without any additional posting under section 3327. (4)Internal noticeBefore selecting an individual under paragraph (1), and subject to the requirements of any collective bargaining obligation of the other appointing authority, the other appointing authority shall— 
(A)provide notice of the available position to employees of the other appointing authority; (B)provide up to 10 business days for employees of the other appointing authority to apply for the position; and 
(C)review the qualifications of employees submitting an application. (5)Collective bargaining obligationsNothing in this subsection limits any collective bargaining obligation of an agency under chapter 71.. 
(b)Alternative ranking and selection proceduresSection 3319 of title 5, United States Code, is amended by striking subsection (c) and inserting the following:  (c)Selection (1)In generalAn appointing official may select any applicant in the highest quality category or, if fewer than 3 candidates have been assigned to the highest quality category, in a merged category consisting of the highest and the second highest quality categories. 
(2)Use by other appointing officialsUnder regulations prescribed by the Office of Personnel Management, appointing officials other than the appointing official described in paragraph (1) (in this subsection referred to as the other appointing official) may select an applicant for an appointment to a position that is— (A)in the same occupational series as the position for which the certification of eligibles was issued (in this subsection referred to as the original position); and 
(B)at a similar grade level as the original position. (3)ApplicabilityAn appointing authority requesting a certificate of eligibles may share the certificate with another appointing authority only if the announcement of the original position provided notice that the resulting list of eligible candidates may be used by another appointing authority. 
(4)RequirementsThe selection of an individual under paragraph (2)— (A)shall be made in accordance with this subsection; and 
(B)subject to paragraph (5), may be made without any additional posting under section 3327. (5)Internal noticeBefore selecting an individual under paragraph (2), and subject to the requirements of any collective bargaining obligation of the other appointing authority (within the meaning given that term in section 3318(b)(1)), the other appointing official shall— 
(A)provide notice of the available position to employees of the appointing authority employing the other appointing official; (B)provide up to 10 business days for employees of the other appointing authority to apply for the position; and 
(C)review the qualifications of employees submitting an application. (6)Collective bargaining obligationsNothing in this subsection limits any collective bargaining obligation of an agency under chapter 71. 
(7)Preference eligiblesNotwithstanding paragraphs (1) and (2), an appointing official may not pass over a preference eligible in the same category from which selection is made, unless the requirements of section 3317(b) and 3318(c), as applicable, are satisfied.. (c)Technical and conforming amendments (1)Section 3319(c)(2) of title 5, United States Code, is amended by striking 3318(b) and inserting 3318(c). 
(2)Section 9510(b)(5) of title 5, United States Code, is amended by striking 3318(b) and inserting 3318(c). (d)RegulationsNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall issue an interim final rule with comment to carry out the amendments made by this section. 
 
